Citation Nr: 0001105	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected dorsolumbar paravertebral myositis, with posterior 
disc bulge at L4-5, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected back disorder.

Initially, the veteran had requested a personal hearing in 
connection with this appeal; however, the veteran 
subsequently withdrew this request in written correspondence 
dated in July 1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's back disorder was recently manifested by 
left-sided radiculopathy and moderate paravertebral muscle 
spasm with mild weakness of the right ankle muscles and 
moderate tenderness to palpation.  Range of motion was 80 
degrees of flexion, 35 degrees of extension, 30 degrees of 
right and left lateral flexion, and 35 degrees of right and 
left rotation.

3.  The evidence shows functional impairment consisting of 
difficulty with heavy lifting and prolonged sitting, resting, 
and driving.

4.  The evidence does not show that the veteran's service-
connected back disability involves severe limitation of 
motion of the cervical or lumbar spine; absent ankle jerk or 
other signs of severe intervertebral disc syndrome; or a 
listing of the whole spine, narrowing of joint space, or 
other signs of severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and no 
more, is warranted for the veteran's service-connected 
dorsolumbar paravertebral myositis, with posterior disc bulge 
at L4-5.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5285-5295  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for a 
back disability and has asserted that his disability is 
currently worse than rated; medical evidence has been 
submitted which the veteran believes supports his claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with recent VA examinations.  It 
also obtained all medical records that the veteran indicated 
were available and provided him with the opportunity to 
appear at a personal hearing.  Overall, the Board finds that 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records reflect no back defects upon the 
veteran's entry into service, according to an August 1978 
induction medical examination report.  A June 1981 outpatient 
record indicates that the veteran complained of low back pain 
of 2 days duration.  Objective examination revealed normal 
neurological status, straight leg raising, and heel and toe 
walking.  There was no muscle spasm.  Assessment was lumbar 
muscle strain.  A May 1982 outpatient record reflects that he 
had low back and upper vertebra pain for 4 months.  Physical 
examination revealed no discoloration, tenderness, or 
deformity.  Assessment was muscle spasms.  A June 1982 record 
indicates that back examination was negative.  Range of 
motion was excellent.  Assessment was "unknown [muscle 
spasm]."  Similar findings and conclusions are noted in a 
July 1982 outpatient note.

The veteran separated from service, effective November 1982.  
He declined a separation medical examination.

Subsequent to service, a June 1983 VA examination report 
shows complaints of increased low back pain.  It was non-
radiating, but had associated tightness of the dorsal aspect 
of the legs.  After orthopedic examination, the diagnoses 
were strain and myositis, lumbar paravertebral muscles, 
traumatic, moderate-to-severe, with secondary short 
hamstrings and tenosynovitis.

A June 1986 VA examination report reflects that the veteran 
had an erect posture and normal gait.  Physical evaluation 
revealed mild, lateral strain of the dorsal spine with 
tenderness and mild-to-moderate muscle spasm of the dorsal 
and lumbar paravertebral muscles.  There was no limitation of 
range of motion.  Straight leg raising was positive.  
Neurologic examination was normal.  Diagnosis was dorsolumbar 
paravertebral myositis and left scoliosis.

A November 1986 private evaluation report indicates 
subjective complaints of low back pain, irradiating to both 
gluteus muscles posteriorly.  There was numbness in the legs, 
mainly the left, with difficulty with prolonged sitting, 
standing, walking, and driving.  Physical examination 
revealed an unsteady gait.  There was straightening of the 
normal lordotic curvature at the cervical region with spasms 
of the paravertebral muscles.  Deep palpation of the 
trapezius muscles was painful, hard, and spasmodic.  Cervical 
range of motion was flexion to 20 degrees, extension to 20 
degrees, lateral flexion to 20 degrees, and right and left 
rotation to 25 degrees.  Hyperflexion and hyperextension at 
the dorsal region was painful.  Shoulder lift produced pain 
along both arms.  There was no muscle atrophies visible, but 
there was a loss of strength in both lower extremities.  At 
the lumbar region, there was evidence of straightening of the 
normal lordotic lumbosacral curvature, with spasms.  Deep 
palpation in both sacroiliac zones was painful.  Range of 
motion was flexion to 65 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees, and rotation to 20 degrees.  
X-rays revealed spondylosis in the cervical, dorsal, and 
lumbar regions.  Diagnosis was severe cervical, dorsal, and 
lumbar myositis; severe dorsal and lumbar sprain; spondylo-
arthritis; and radiculopathy in both lower and upper 
extremities.

Private medical records from March 1990 to March 1997 show 
intermittent treatment for the veteran's low back.

VA medical records show that the veteran was seen for low 
back pain from October 1995 to January 1996.  The pain was 
localized in the center of the back and radiated toward the 
left buttock, thigh, and leg.  Radiation to the left lower 
extremity was of approximately 1 1/2 years duration.  X-rays 
revealed mild straightening of the lordosis and spondylosis, 
suggesting muscle spasm.  A computed tomography (CT) of the 
lumbosacral spine revealed a broad base posterior bulging 
disc at L4-5.

A December 1996 VA examination report reflects complaints of 
low back pain, as well as swelling of the knees and weakness 
of the legs.  Physical evaluation revealed no postural 
abnormalities and no fixed deformities.  There was evidence 
of mild dorsolumbar paravertebral muscle spasm.  Range of 
motion was 80 degrees of flexion, 30 degrees of extension, 35 
degrees of left lateral flexion, 40 degrees of right lateral 
flexion, and 35 degrees of right and left rotation.  There 
was no objective evidence of pain on motion.  There was no 
muscle atrophy of the lower extremities; muscle strength was 
normal.  Knee and ankle jerks were 2+ bilateral and 
symmetrical.  Straight leg raising and Lasegue's sign were 
negative bilaterally.  Diagnosis was dorsolumbar 
paravertebral myositis with broad base posterior bulging disc 
at L4-5.

The most recent medical evidence consists of an October 1998 
VA examination report.  It indicates complaints by the 
veteran of moderate low back pain with radiation to both 
buttocks and legs and the right foot.  Precipitating factor 
was heavy lifting.  The veteran had difficulty with prolonged 
sitting, resting, and driving.  Range of motion was 80 
degrees of flexion, 35 degrees of extension, 30 degrees of 
left and right lateral flexion, and 35 degrees of left and 
right rotation.  There was no painful motion.  Fatigue, 
weakness, and endurance were within normal limits.  There was 
moderate paravertebral muscle spasm, mild weakness of the 
right ankle dorsiflexor muscles, and moderate tenderness to 
palpation of the lumbar paravertebral muscles.  There were no 
postural abnormalities or fixed deformities of the back.  
Neurological examination revealed diminished right knee jerk, 
positive straight leg raising, and positive Lasegue's sign 
bilaterally.  Ankle jerks were 2+ bilaterally.  An associated 
electromyography (EMG) study revealed left L5-S1 
radiculopathy.  Diagnosis was dorsolumbar paravertebral 
myositis with broad base posterior disc bulge at L4-5 and 
left L5-S1 radiculopathy.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the current level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must also 
consider any and all "functional" effects.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

The veteran's service-connected back disorder is currently 
rated based on DC 5293 for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DC 5293  (1999).  The Board finds that 
this DC most closely reflects the nature of the veteran's 
disability, given his current symptomatology and the fact 
that he has been diagnosed with a bulging disc.  DC 5293 
indicates that intervertebral disc syndrome involves symptoms 
of "sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings to the site of the diseased disc."  
Id.  A 10 percent disability rating is authorized for 
"mild" symptoms of intervertebral disc syndrome.  A 20 
percent rating is warranted for "moderate" symptoms with 
"recurring attacks."  A 40 percent rating is warranted for 
"severe" intervertebral disc syndrome with recurring 
attacks and only "intermittent relief."  Id.

Here, the medical evidence shows that the veteran's back 
disorder was recently shown to have left-sided radiculopathy 
and moderate paravertebral muscle spasm.  There was also mild 
weakness of the right ankle muscles and moderate tenderness 
to palpation.  However, the veteran's disability does not 
involve absent ankle jerk.  In addition, he has only slight 
limitation of range of motion of the lumbar spine with no 
pain on motion.  He has no postural abnormalities or fixed 
deformities and no muscle atrophy of the lower extremities.  
These findings are shown in the 1996 and 1998 VA examination 
reports, as well as the recent private and VA outpatient 
records.  From a functional standpoint, see DeLuca v. Brown, 
supra, the veteran has difficulty with prolonged sitting and 
driving and with heavy lifting.  Overall, the Board concludes 
that these symptoms are more serious than those contemplated 
by "mild" intervertebral disc syndrome.  Instead, the Board 
finds that they are "moderate" in nature, and involve 
recurring attacks.  38 C.F.R. § 4.71a, DC 5293  (1999).  
Therefore, a higher rating, to 20 percent, is warranted.

At the same time, the Board finds that the veteran's back 
disorder does not warrant a 40 percent disability rating.  
The recent medical evidence does not show severe, recurring 
symptoms.  The veteran does not have absent ankle jerk or 
other symptoms of a "severe" disability.  His muscles spasm 
and paravertebral tenderness have been clinically described 
as "moderate."  From a functional standpoint, there is no 
recently-noted weakness, fatigue, or loss of endurance.  
While a private evaluation report indicates that the veteran 
had an unsteady gait, pain on motion, a loss of lower 
extremity strength, and other symptoms indicative of a more 
severe disability, that report is dated in 1986, almost 15 
years ago.  As such, it is not indicative of the current 
status of the veteran's back disorder.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In light of the above, the Board finds that a 20 percent 
disability rating is warranted under DC 5293 for the 
veteran's back disability.

The Board notes that the veteran's back disability may also 
be appropriately rated under DC 5292 for limitation of motion 
of the lumbar spine, or, alternatively, DC 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5295  
(1999).  However, an evaluation in excess of 20 percent is 
not warranted under either of these DCs.  DC 5292 authorizes 
a 40 percent disability rating for "severe" limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292  
(1999).  Here, the most recent medical evidence shows lumbar 
range of motion of 80 degrees of flexion, 35 degrees of 
extension, 30 degrees of left and right lateral flexion, and 
35 degrees of left and right rotation.  Functionally, the 
veteran has no pain on motion, fatigue, weakness, or loss of 
endurance causing additional functional loss of range of 
motion over and above that objectively measured.  Overall, 
the Board concludes that the veteran's lumbar spine does not 
have "severe" limitation of motion.  Id. 

DC 5295 authorizes a disability rating in excess of 20 
percent for lumbosacral strain manifested by a "listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion."  
38 C.F.R. § 4.71a, DC 5295  (1999).  These symptoms are not 
currently manifested.  No medical evidence shows that the 
veteran's spine lists to the opposite side.  There is no 
noted positive Goldthwaite's sign.  There is no marked 
limitation of forward bending, no noted osteo-arthritic 
changes, and no narrowing or irregular joint space.  Finally, 
there is no noted abnormal mobility on forced motion.  
Therefore, a rating in excess of 20 percent is not authorized 
under DC 5295.  Id.

The veteran does not have residuals of fractured vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the spine (DC 5287, 5288, 5289).  38 C.F.R. 
§ 4.71a, DC 5285-5289  (1999).  Thus, these DCs are not 
applicable in this case.

In sum, the Board finds that the veteran's service-connected 
back disorder warrants a 20 percent disability rating under 
DC 5293.  The veteran's dorsolumbar paravertebral myositis 
currently has symptoms, both objective and functional, 
resembling moderate intervertebral disc syndrome.  The Board 
finds no diagnostic code for back disabilities under the 
Rating Schedule, and no functional effects, that would 
entitle the veteran to a higher rating.

In light of the above, the claim is granted.


ORDER

An increased rating of 20 percent for service-connected 
dorsolumbar paravertebral myositis, with posterior disc bulge 
at L4-5, is granted, subject to the controlling criteria 
applicable to the payment of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

